DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 29, 31-39 and 41-49 were previously pending and subject to a final office action mailed 04/20/2022. Claims 29 and 39 were amended; no claim was cancelled or added in a reply filed 06/29/2022. Therefore claims 29, 31-39 and 41-49 are currently pending and subject to the Allowability Notice below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see remarks p. 7-8, filed 06/29/2022, with respect to 112a rejection have been fully considered and are persuasive.  The 112a rejection of claims 29, 31-39 and 41-49 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of the independent claims. 
The closest prior art of record is Scalisi (US 2020/0312068). Scalisi is directed towards a doorbell package detection system. Scalisi discloses scanning a barcode on a package, comparing the information of the package with information of the carrier in the server to determine if the package was ordered by one of the tenants and then granting access if the package was ordered by one of the tenants. However, Scalisi does not disclose “failing, by the BOS, to retrieve a delivery status of the package; instructing, by the BOS, a carrier server cloud (CSC) to retrieve the delivery status of the package by tracking a location of a delivery vehicle designated to deliver the package, in response to failing to retrieve the delivery status of the package”.
The closest prior art of record is Romero (US 2018/0165631). Romero is directed towards secure package delivery. Romero discloses receiving delivery status information of the package via a location of the package and when the delivery agent is approximate to the delivery location of the package. However, Romero does not disclose “failing, by the BOS, to retrieve a delivery status of the package; instructing, by the BOS, a carrier server cloud (CSC) to retrieve the delivery status of the package by tracking a location of a delivery vehicle designated to deliver the package, in response to failing to retrieve the delivery status of the package”
The closest non-applied prior art is Merkley (US 10,861,265). Merkley is directed towards automated door lock. It discloses determining the location of the delivery vehicle to be within proximity to the delivery location and unlocking the door to the delivery location. However, Merkley does not disclose “failing, by the BOS, to retrieve a delivery status of the package; instructing, by the BOS, a carrier server cloud (CSC) to retrieve the delivery status of the package by tracking a location of a delivery vehicle designated to deliver the package, in response to failing to retrieve the delivery status of the package”
The closest non-applied prior art is Bennett (US 8,346,676). Bennett is directed towards reporting shipping rates and delivery schedules of multiple carriers. Bennett discloses determining that the delivery status of the package cannot be determined due to a tracking error. However, Bennett does not disclose “instructing, by the BOS, a carrier server cloud (CSC) to retrieve the delivery status of the package by tracking a location of a delivery vehicle designated to deliver the package, in response to failing to retrieve the delivery status of the package”.
The closest non-applied prior art is Ragan (WO 2019200088). Ragan is directed towards autonomous package storage and retrieval system. Ragan discloses opening a window of a secure structure when detecting the delivery vehicle approaching. However, Ragan does not disclose “failing, by the BOS, to retrieve a delivery status of the package; instructing, by the BOS, a carrier server cloud (CSC) to retrieve the delivery status of the package by tracking a location of a delivery vehicle designated to deliver the package, in response to failing to retrieve the delivery status of the package”.
The closest non-applied prior art is Luckay (US 2018/0186554). Luckay is directed towards autonomous delivery drop points for autonomous delivery vehicles. Luckay discloses unlocking the delivery drop point when the delivery vehicle is approaching. However, Luckay does not disclose “failing, by the BOS, to retrieve a delivery status of the package; instructing, by the BOS, a carrier server cloud (CSC) to retrieve the delivery status of the package by tracking a location of a delivery vehicle designated to deliver the package, in response to failing to retrieve the delivery status of the package”.
The closest non-applied non-patent prior art is Mashood Mukhtar, “GPS based advanced Vehicle Tracking and Vehicle control system”, published by I.J. Intelligent System and Applications in 2015, hereinafter “Mukhtar”. Mukhtar is directed towards vehicle tracking systems and their components. However, Mukhtar fails to disclose “failing, by the BOS, to retrieve a delivery status of the package; instructing, by the BOS, a carrier server cloud (CSC) to retrieve the delivery status of the package by tracking a location of a delivery vehicle designated to deliver the package, in response to failing to retrieve the delivery status of the package”.
The closest non-applied non-patent prior art is Tallam, Deepak, “Unattended delivery to the home: and assessment of the security implications”, published International Journal of Retail and distribution management in 2003, hereinafter “Tallam”. Tallam is directed towards discussing the main types of unattended delivery and assesses their relative security. However, Mukhtar fails to disclose “failing, by the BOS, to retrieve a delivery status of the package; instructing, by the BOS, a carrier server cloud (CSC) to retrieve the delivery status of the package by tracking a location of a delivery vehicle designated to deliver the package, in response to failing to retrieve the delivery status of the package”.
The closest non-applied non-patent prior art is Ben Popper, “Amazon Key is a new service that lets couriers unlock your front door”, published by theverge.com on 10/25/2017, hereinafter “Popper”. Popper is directed towards discussing Amazon key service which lets couriers unlock the front door and place the package inside the residence. However, Popper does not disclose “failing, by the BOS, to retrieve a delivery status of the package; instructing, by the BOS, a carrier server cloud (CSC) to retrieve the delivery status of the package by tracking a location of a delivery vehicle designated to deliver the package, in response to failing to retrieve the delivery status of the package”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628